Citation Nr: 0026552	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for meningioma, status post 
excision.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to April 
1965.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for meningioma.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records are negative for complaints or 
findings of a tumor.

2.  There is no competent medical evidence establishing that 
meningioma, which was initially documented many years after 
service, is related in any way to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for meningioma.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107; Morton v. West, 12 Vet. App. 477 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court held that a 
"claim must be accompanied by evidence."  Id. at 611.  As 
will be explained below, the veteran's claim of entitlement 
to service connection for meningioma is not well grounded.  




Factual background

The service medical records disclose no findings indicative 
of a tumor.  In July 1964, the veteran complained of a 
headache in the frontal portion of the skull.  A neurological 
evaluation on the separation examination in April 1965 was 
normal.

The veteran was hospitalized in a Department of Veterans 
Affairs (VA) facility from October to November 1994.  Due to 
abnormal findings on a neurological evaluation, a CT scan of 
the head was recommended and revealed a large enhancing left 
hemisphere lesion with necrotic center and apparent 
involvement of the parietal meninges.  

The veteran was transferred to another VA hospital in 
November 1994 for further evaluation and treatment.  Magnetic 
resonance imaging revealed a large left parietal falcine 
tumor consistent with a meningioma.  During the 
hospitalization, the veteran underwent a left frontal 
parietal craniotomy for resection of a tumor.  The pertinent 
diagnosis was left parietal falcine meningioma.  

Of record are several medical articles on meningiomas.  One 
article referred to a person who underwent radiation therapy 
when she was five years old and, approximately 63 years 
later, developed lesions consistent with meningioma.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
tumor becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran argues that an X-ray of the head was taken in 
July 1964 when he complained of a headache.  He asserts that 
the X-ray stimulated the growth of a congenital tumor.  As 
noted above, the service medical records contain no findings 
pertaining to a meningioma.  The initial clinical evidence of 
a meningioma was in late 1994 when an magnetic resonance 
imaging confirmed the presence of this tumor.  The veteran's 
statements provide the only support for his allegation that 
the growth of his tumor had its inception in service.  The 
Board acknowledges that he did, as he maintained, report a 
headache in July 1964.  There is no objective evidence of 
record, however, that an X-ray of the head was performed at 
that time, or that the claimed X-ray led to the growth of his 
tumor.  In this regard, the Board has considered the medical 
articles submitted by the veteran, to specifically include 
the one indicating that a particular patient was treated with 
radiation therapy during childhood, and that that same 
patient developed lesions consistent with meningioma more 
than six decades later.  While the Court has held that a 
medical treatise is not, in and of itself, insufficient to 
satisfy the medical nexus requirements necessary for 
determining well groundedness, such evidence must provide 
more than speculative generic statements not relevant to the 
veteran's claim.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  There 
must be a degree of certainty such that, under the facts of a 
specific case, "there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 
(1998), citing Sacks, supra.  This evidence only suggests a 
possible connection between "radiation therapy" and the 
development of lesions, as it pertained to a specific case 
study.  As aptly noted above, none of the medical data 
contemporaneous to service indicate that the veteran 
underwent any form of radiation therapy during service.  
Thus, there is nothing in the cited medical articles which 
determines the onset of the veteran's tumor, or relates his 
subsequent diagnosis to his active service.  Thus, no 
competent medical evidence has been submitted demonstrating 
that a tumor was present in service or within one year 
thereafter.  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that a meningioma is related in any way to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claim 
for service connection for a meningioma must be denied as not 
well grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra. (VA cannot 
assist a claimant in developing a claim that is not well 
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection for a meningioma.  See Robinette, 8 Vet. App. at 
77-80; see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).





ORDER

Service connection for a meningioma is denied.



		
	DEBORAH W. SINGLETON
Veterans Law Judge
	Board of Veterans' Appeals



 

